Citation Nr: 0704085	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a pilonidal cyst with drainage, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  Jurisdiction over the case was later transferred to 
the RO in San Diego, California.  

The veteran testified before the undersigned at a hearing 
held at the RO in July 2004.

The appeal was remanded by the Board in March 2005 for 
further development.

The of an extraschedular evaluation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Post operative residuals of a pilonidal cyst are not 
manifested by ulceration or extensive exfoliation or 
crusting, the disorder does not cover more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, and it did not require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for post-operative residuals of a pilonidal cyst with 
drainage have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.118, Diagnostic Code 7806 (2006), 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claim was 
thereafter readjudicated in the February 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for an increased disability rating, and any questions 
as to the appropriate effective date to be assigned is moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, the veteran testified at a Travel Board hearing, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim. 

Background

At his April 2002 VA examination, the veteran reported 
experiencing an intermittent draining sinus since service.  
He described the drainage as terrible smelling and irritative 
of the surrounding skin.  He noted that during draining of 
the sinus, a burning sensation and tenderness was present.  
The examiner noted that the area involving the pilonidal 
sinus and the surrounding skin was somewhat indurated and 
thickened, and measured 148.5 square centimeters.  The 
central scar area measured 2 square centimeters.  The scar 
was erythematous, without inflammation or skin loss.  The 
examiner diagnosed an active pilonidal sinus.

VA medical records show that the veteran was admitted in 
April 2002 for right knee surgery.  During the course of his 
treatment the progress notes indicated a sacral decubitus 
skin breakdown and dressing was applied to the site.

At his July 2004 hearing before the undersigned, the veteran 
testified that the disorder caused constant pain, as well as 
periodic flare ups occurring in eleven-day cycles.  He 
indicated that he experienced about 16 flare ups in 2002, 18 
flare ups in 2003, and 6 flare ups between January and June 
2004; he essentially described the flare ups as 
incapacitating.  He also indicated that he experienced 
periodic infections and difficulty bending or sitting for 
prolonged periods.  The veteran noted that he wore pads 
occasionally to absorb the fluids released from the sinus. He 
explained that he tended to self-treat his symptoms.

At his January 2006 VA examination, it was noted that the 
veteran had used pads continuously and up to two pads per day 
for drainage when he was having a flare-up.  Flare-ups 
occurred at least twice a month and lasted four to six days.  
He stated that it was painful to sit and had to use a cushion 
or a "donut" type cushion in order to sit without applying 
undue pressure on his sacral area.  He did not seek treatment 
for the flare-ups since he had been self-treating with sitz 
baths.  When he sat for too long a period such as in the car 
or walking, the movement caused pain and exacerbated the 
flare-up.  It was noted that the veteran had declined surgery 
to correct the sinus due to complications from his first 
surgery.  He feared further complications.  Other activities 
of daily living that were affected by this condition were the 
inability to sleep on his back, an inability to bend over 
such as tying his shoes, he could only climb stairs one step 
at a time, and difficulty with sexual intercourse due to scar 
pain.

The examiner noted that the course since the onset had 
remained stable in the sense that the condition was never 
corrected with surgery.  The veteran had continuous drainage; 
from slight drainage to more copious drainage during flare-
ups.  The veteran indicated that he did receive treatment for 
pilonidal sinus while an inpatient for his knee replacement, 
but no hospitalizations specifically for the pilonidal sinus.  
The examiner noted the veteran had a right knee replacement 
in April 2002 and a notation in progress notes referred to a 
sacral decubitus ulcer and also called a "cyst-like sore".  
Duoderm dressing was applied to the site by the nurse.  Notes 
described the site as being moist.  

The examiner noted no presence of urticaria, primary 
cutaneous vasculitis, or erythema multiforme.  There were no 
systemic symptoms associated with the skin disease.  The 
examination showed the scar site evidenced dysesthesia.  The 
lesion was 5 cm x 7 cm ovoid scarred tissue over the sacrum 
with center open sinus approximately 1-2 mm in size.  Very 
tender to palpation and purplish in color.  Linear surgical 
scar extending into the natal cleft 10 cm from the base of 
scarred tissue and sinus.  Very slight purulent drainage onto 
pad that the veteran was wearing.  The examiner noted for 
drainage to be present there was likely tunneling and pockets 
under the skin which could be mild to moderate.  There were 
no systemic manifestations.  The percent of total body area 
affected was noted as 5 percent.  

The examiner noted that the veteran's ability to hold gainful 
employment was limited by functional limitations in standing 
and sitting for long periods of time due to the location of 
the pilonidal sinus and discomfort that would be caused by 
these activities.  The examiner indicated that sedentary 
employment or physically active employment would be very 
difficult for the veteran.  His age also played a part in his 
ability at this time, as the examiner noted, to hold gainful 
employment because the veteran had reached retirement age and 
also had comorbid conditions with degenerative joint disease.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Effective August 30, 2002, the rating criteria for evaluating 
skin disorders found in the Rating Schedule at 38 C.F.R. 
4.118 were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2006).

A November 2003 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Diagnostic Code 7806, as in effect prior to August 30, 2002, 
provided rating criteria for the evaluation of eczema on the 
basis of clinical findings to include exfoliation, exudation, 
itching, crusting, and ulceration.  A 30 percent evaluation 
was warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptionally repugnant disfigurement 
a 50 percent evaluation was assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002). 

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  Use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, 
Diagnostic Code 7806 was amended.  The veteran's post-
operative residuals of a pilonidal cyst with discharge are 
currently rated by analogy to dermatitis or eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  That diagnostic code 
currently provides that a 30 percent evaluation is warranted 
for dermatitis or eczema with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a 12-month 
period.  A 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas is affected, or when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during a 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

Analysis

Upon review of the competent and probative medical evidence 
of record, the objective medical findings do not demonstrate 
evidence of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or an exceptionally 
repugnant disorder such as would warrant a 50 percent rating 
under Diagnostic Code 7806, as in effect prior to August 30, 
2002.  In April 2002, the VA examiner stated that there was 
no skin loss or inflammation.

Further, a review of the evidence under the current criteria 
shows that the objective medical findings do not demonstrate 
that the veteran's service-connected skin disability covers 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected.  The January 2006 VA 
examiner indicated that the lesion affected less than 5 
percent of the total body area.  The lesion was described as 
5 cm x 7 cm ovoid scarred tissue over the sacrum with center 
open sinus approximately 1-2 mm in size.  The veteran 
reported self treatment and constant or near-constant 
systemic therapy during the past 12-month period for skin 
disabilities was not demonstrated.  Therefore, there is no 
basis to warrant a 60 percent rating under Diagnostic Code 
7806, as in effect from August 30, 2002.

As for the possibility of a rating in excess of 30 percent 
under another diagnostic code by analogy, the Board finds 
that under 38 C.F.R. § 4.114, Diagnostic Code 7332 (2006), a 
60 percent evaluation is warranted for extensive leakage and 
fairly frequent involuntary bowel movements.  Here, although 
there is evidence of purulent drainage and the need to use a 
pad none of the medical evidence provides a basis to find 
that the appellant's disorder is of such severity as to cause 
involuntary bowel movements.  Given the foregoing, the Board 
finds that the evidence is insufficient to show that the 
veteran has extensive leakage and fairly frequent discharge 
for a rating of 60 percent under Diagnostic Code 7332.

The objective medical evidence preponderates against a 
finding that the veteran's service-connected skin disability 
warrants a schedular rating in excess of the currently 
assigned 30 percent.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (old and new version).


ORDER

Entitlement to a schedular evaluation in excess of 30 percent 
for post-operative residuals of a pilonidal cyst with 
drainage is denied.


REMAND

The appeal was remanded in March 2005, in part, with an 
instruction to the RO to consider in writing whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration.  The 
February 2006 Supplemental Statement of the Case failed to 
address this matter.  However, notwithstanding this failure, 
the Board finds that referral of this case is warranted.  
38 C.F.R. § 3.321 (2006).

Accordingly, the case is REMANDED for the following action:

The RO shall submit the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
their consideration of an extraschedular 
evaluation concerning the service 
connected postoperative residuals of a 
pilonidal cyst with drainage, as per 
38 C.F.R. § 3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


